Citation Nr: 1420093	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  06-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma from November 8, 2006 to May 11, 2009 for accrued benefits purposes.

2.  Entitlement to a total rating based on unemployability due to service connected disability prior to May 12, 2009 for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to December 1977.  He died in December 2012.  The appellant claims as the surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2005 rating decision of the VA Regional Office in Philadelphia, Pennsylvania that granted service connection for asthma, evaluated as 10 percent disabling from October 27, 2004.  Service connection for residuals of pneumonia was denied.  The Veteran filed a timely appeal to the denial of the claim for service connection or pneumonia and for a higher rating asthma.

The RO denied the claim of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) in a January 2009 rating decision and the Veteran appealed.  In a March 2010 rating determination, a VA decision review officer granted a 100 percent disability rating for asthma, effective from May 12, 2009.  Although a higher rating was granted, the issue remained in appellate status as the maximum schedular rating was not been assigned from the date of claim. See AB v. Brown, 6 Vet. App. 35 (1993).

In a July 2011 decision the Board denied entitlement to service connection for chronic residuals of pneumonia, and entitlement to an initial rating in excess of 10 percent for asthma between October 27, 2004 and August 4, 2005.  The Board granted a 30 percent rating for asthma from August 5, 2005 to November 7, 2006.  Those determinations were not appealed and they are final.  38 U.S.C.A. § 7104 (West 2002).

The issues addressing what rating was warranted for asthma from November 8, 2006 to May 11, 2009, and entitlement to a total rating based on unemployability due service-connected disability prior to May 12, 2009 were remanded for further development.

As noted above, the Veteran passed away in December 2012.  The appellant's motion to be substituted as claimant in place of her husband was granted in February 2013.


FINDINGS OF FACT

1.  The Veteran died in December 2012.  At the time death, service connection was in effect for asthma for which a disability rating of 30 percent was assigned between November 8, 2006 and May 11, 2009.  

2.  Between November 8, 2006 and May 11, 2009, asthma was not manifested by pulmonary function testing showing forced expiratory volume in one second (FEV-1) of 40 to 55 percent of predicted value, or a ratio of FEV-1 to forced vital capacity (FVC) of between 40 to 55 percent, or by a need for a course of systemic (oral or parenteral) corticosteroids at least three times per year.

3.  Prior to May 12, 2009, the Veteran was service-connected for asthma, rated 30 percent disabling from August 5, 2005, and anxiety disorder associated with asthma, rated 50 percent disabling from June 8, 2006.  His combined service connected disability ratings were 10 percent from October 27, 2004, 30 percent from August 5, 2005, and 70 percent from June 8, 2006 to May 11, 2009.

4.  The Veteran's service-connected disabilities did not render him unable to secure or follow a gainful occupation prior to May 12, 2009.  


CONCLUSIONS OF LAW

1.  Between November 8, 2006 and May 11, 2009, the criteria for entitlement to a rating in excess of 30 percent for asthma were not met for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.1000, 4.1, 4.7, 4.97 Diagnostic Code 6602 (2013).

2.  Prior to May 12, 2009, the criteria for entitlement to a total rating based on unemployability due to service-connected disability were not met for accrued benefits purposes. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121; 38 C.F.R. §§ 3.159, 3.321, 3.40, 3.41, 3.1000, 4.1, 4.16, 4.19, 4.25 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance as to the appellant's claims.  There is no issue as to providing an appropriate application form or the completeness of the application.

The appellant is pursuing the deceased Veteran's claim by way of substitution.  The Veterans Benefits Administration has decided that a new VCAA notice letter will not be provided to an individual in a case of substitution if an adequate VCAA notice letter was previously sent to the original claimant. See VBA Fast Letter 10-30 (Aug. 10, 2010).  Therefore, given that prior VCAA notice letters to the Veteran were adequate, the appellant does not require additional VCAA notification.  However, VA notified the appellant in February 2013 of the information and evidence needed to substantiate and complete her claims.  The claims were readjudicated in a September 2013 supplemental statement of the case.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claims.  The Board finds that there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.

Pertinent Law and Regulations.

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim.  Thus, an appellant takes the Veteran's claim as it stood on the date of death but within the limits established by law. Zevalkink v. Brown, 102 F. 3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998).  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as in the case at hand, or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Entitlement to a rating in excess of 30 percent for asthma from November 8, 2006 to May 11, 2009 for accrued benefits purposes.

Factual Background

In the instant case, the Veteran died in December 2012.  The appellant filed an application for Dependency and Indemnity Compensation, including for accrued benefits, in January 2013.  The application was received within one year of the date of the Veteran's death and was timely filed. See 38 C.F.R. § 3.1000.  The Veteran had claims pending at the time of his death of entitlement to a rating in excess of 30 percent for asthma from November 8, 2006 to May 11, 2009, and entitlement to a total rating based on unemployability due to service connected disability prior to May 12, 2009.  The Board may therefore proceed with an analysis of the Veteran's pending claims at the time of his death.

VA clinical records dating back to November 2006 reflect that the appellant was continuously treated and followed for symptoms associated with asthma, and had been placed on a number of medications for his symptoms, including inhalers.  In October 2006, it was recorded that he had done very well with prednisone for two weeks in the past, but still had occasional dyspnea.  He was still using Albuterol three to four times a week.  The impression was moderate asthma, improved from recent exacerbation, with prednisone taper.  Pulmonary function testing (PFT) in November 2007 revealed a pre-bronchodilator FEV1 of 78 percent predicted, and FEV1/FVC of 85 percent predicted.  Post-bronchodilator FEV1 was 72 percent of predicted, with an FEV1/FVC of 89 percent predicted.

In February 2007, it was reported that the Veteran had been doing "OK" overall, but had had increasing symptoms over the week.  It was noted that asthma was persistent but mild, and that there had been no change in FEV1 since 2006.  Pulmonary function testing in February 2007 revealed a pre-bronchodilator FEV1 of 74 percent predicted, and FEV1/FVC of 103 percent predicted.  Post-bronchodilator FEV1 was 59 percent predicted, and FEV1/FVC was 73 percent predicted.

In May 2007, it was recorded that asthma had been mild since a steroid taper in 2006 and that the Veteran felt better.  It was reported that Albuterol use was less on a higher dose of Advair.  In October 2007, it was reported that asthma symptoms interfered with sleep, work, and activities of daily living, and that the Veteran had failed adequate trials of formulary oral inhaled steroids like Flunisolide and long-acting beta agonists like Salmeterol or Formoterol.  It was noted that he had persistent asthma with some increase in symptoms over the last few months with increasing use of Albuterol.  The examiner opined that some of the appellant's increased symptomatology was due to anxiety.  He had no nocturnal symptoms.  Xanax was recommended to control anxiety symptoms.  A Prednisone taper was prescribed. 

On pulmonary follow-up in July 2008, the Veteran indicated that he was doing well with no increased in symptoms.  He felt that his symptoms were well controlled.  Pulmonary medications were listed as Advair, Albuterol, Flunisolide (nasal) and Ipratropium (nasal).  The impression was asthma, doing well.  

Pulmonary function testing in March 2009 revealed a pre-bronchodilator FEV1 of 66 percent predicted, and FEV1/FVC of 114 percent predicted.  It was noted that pulmonary function tests could not be performed optimally at that time due to breathing problems.  Upon review of PFTs conducted in 2007, the examiner stated that spirometry suggested mild restriction but that substituting the SVC for FVC as recommended by the new ATS [American Thoracic Society] guidelines yielded an FEV1/SVC ration of 68 percent consistent with mild obstruction.  The examiner was convinced that the Veteran had an untreated anxiety component to his dyspnea/asthma, although vocal cord dysfunction was still a possibility. 

On follow-up in March 2009, it was reported that symptoms of asthma had not been well-controlled for several years in spite of high levels of recent adherence.  The Veteran described "attacks" of "not getting air in."  It was noted that short courses of Prednisone had helped significantly and that his persistent symptoms were at least moderate.  The Veteran underwent a complete CAT scan of the thorax in March 2009 for what was noted to be symptoms of asthma refractory to conventional treatment (including steroids, etc.).  The impressions included ground glass opacities most likely representing self-limiting inflammation, mild air trapping, and mild questionable bronchiectasis. 

An April 2009 clinical entry noted that the Veteran had a long trial of daily nasal Atrovent with no change.  He stated that Prednisone was the only therapy that decreased the frequency of symptoms.  It was reported that obstructive sleep apnea had recently been diagnosed.  On May 12, 2009, pulmonary function testing disclosed a pre-bronchodilator FEV1 of 35 percent predicted, and FEV1/FVC of 71 percent predicted.  Post-bronchodilator FEV1 was 37 percent predicted, and FEV1/FVC was 77 percent predicted.

Legal Analysis

The Veteran's service-connected asthma was rated as 30 percent disabling between November 8, 2006 and May 11, 2009 under 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 30 percent rating is assigned when forced expiratory volume in one second (FEV-1) is in the range from 56 to 70 percent of predicted value, or the ratio of FEV-1 to forced vital capacity (FVC) is in the range from 56 through 70 percent, or there is a need for daily inhalation or oral bronchodilator therapy, or need of inhalational anti-inflammatory medication.  

A 60 percent evaluation is assigned where forced expiratory volume in one second (FEV-1) is in the range from 40 to 55 percent of predicted value, or the ratio of FEV-1 to forced vital capacity (FVC) is in the range from 40 through 55 percent, or at least monthly visits to a physician is required for care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids is required.  38 C.F.R. § 4.97, Diagnostic Code 6602.

A 100 percent rating is assigned for pronounced bronchial asthma where FEV-1 is less than 40 percent of predicted value, or the ratio of FEV-1 to FVC is less than 40 percent, or there is more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  

The Board notes that while the clinical records indicate that the Veteran was placed on a number of medications for his service-connected asthma between November 2006 and May 12, 2009, including a course of Prednisone, the clinical data do not substantially document the use of oral steroids that rise to the level of at least three courses of systemic corticosteroids over a year that that sufficed for the award of a 60 percent disability evaluation under Diagnostic Code 6602.  

The record also reflects that the Veteran underwent a number of pulmonary function tests between November 2006 and May 2009.  However, PFTs obtained during that time frame did not reflect FEV-1 values between 40 to 55 percent of predicted, nor was it demonstrated that the ratio of FEV-1/FVC was in 40 through 55 percent range.  In view of such, the Board finds that no more than a 30 percent disability evaluation was warranted under Diagnostic Code 6602 during the applicable time period.  The evidence demonstrates that it was only on PFT studies obtained on May 12, 2009 that the requirements for a higher rating for asthma were met.

The Board observes that although there is extensive clinical evidence which documents that the Veteran sought continuing treatment for asthmatic symptomatology over the years.  This was described as uncontrolled and refractory at times.  However, extensive VA clinical data over the appeal period demonstrate that he did not have at least monthly visits to a physician for care of exacerbations, nor is it recorded that he sought emergency room treatment for asthma.  Although the record reflects the prescription of multiple medications for the Veteran's symptoms, including a Prednisone taper on occasion, it is not shown that he received regular care for acute symptoms.  Between November 2006 and May 11, 2009, VA treating examiners consistently evaluated the Veteran's symptoms as no more than mild to moderate on the whole.  As indicated previously, it was only upon the advent of a clinical report dated on May 12, 2009 reporting severe asthma, and  accompanying pulmonary function studies (PFTs) denoting the same that the criteria for a higher rating for asthma could be conceded.  In view of such, the Board finds that no more than a 30 percent disability rating for asthma was warranted between November 8, 2006 and May 11, 2009.  

The Board has also considered whether referral for extraschedular consideration was warranted under 38 C.F.R. § 3.321 between November 8, 2006 and May 11, 2009 but finds that there is no basis for further action as to this question.  There is no indication that there was an exceptional disability picture such that the schedular evaluation for the service-connected asthma was inadequate.  Thus v. Peake, 22 Vet.App. 111, 115 (2008).  There is no objective evidence demonstrating that the Veteran's service-connected asthma markedly interfered with employment beyond that contemplated by the rating schedule, or that he was frequently hospitalized due to asthma.  Therefore, referral for an extraschedular rating is not necessary. 

Under the circumstances, the Board concludes that the preponderance of the evidence is against the claim of entitlement to a higher rating for asthma between November 8, 2006 and May 12, 2009 for accrued benefits purposes.  38 U.S.C.A. § 5107(b).

2.  Entitlement to a total rating based on unemployability due to service connected disability prior to May 12, 2009 for accrued benefits purposes.

Pertinent Law and Regulations

Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A total rating based on unemployability may be assigned where the combined rating for a veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone. See 38 C.F.R. § 4.16(b).

Prior to May 12, 2009, the Veteran was service-connected for asthma, rated 30 percent disabling from August 5, 2005, and an anxiety disorder associated with asthma, rated 50 percent disabling from June 8, 2006.  His combined service connected disability ratings were 10 percent from October 27, 2004, 30 percent from August 5, 2005, and 70 percent from June 8, 2006 to May 11, 2009.  As of June 8, 2006, his combined disability evaluation was 60 percent, and he met the minimum threshold criteria for a schedular total disability evaluation based on individual unemployability due to service connected disorders. See 38 C.F.R. § 4.16(a). 

Factual Background and Legal Analysis

In evaluating the merits of the appellant's claim, the Board has considered the Veteran's October 2006 application for individual unemployability benefits due to service connected disorders and other evidence in the record, to include his death certificate, indicating that he worked as an electrician from at for many years through 2004.  At the time of death, his occupation was listed as master electrician.  The Veteran had a high school diploma and trained as an electrical apprentice between 1972 and 1976.  The Veteran reported that he last worked full time in October 2004. 

The evidence with respect to the Veteran's service-connected asthma is set forth in detail over the course of the appeal in the Board's July 2011 decision and as reported above.  Such evidence reflects that asthma was consistently determined to be no more than mild to moderate prior to May 12, 2009.  There is no assessment in the extensive VA clinical data showing that asthma precluded his obtaining and engaging in gainful employment

VA clinical records dating back to 2006 reflect that the Veteran periodically complained of anxiety symptoms and attacks.  The evidence indicates that he began to seek regular psychological counseling in May 2007 for assistance in obtaining and maintaining sobriety due to long-standing nonservice connected alcohol abuse.  The Veteran stated at that time that when he was sober, he felt depressed, irritable and anxious.  It was noted that he had a history of self-detoxification over the years with invariable relapse.  During individual counseling in May 2007, it was reported that there was no lethal ideation or psychosis, and that he was neatly dressed, appropriate, calm, cooperative, alert and oriented, lucid and coherent.  It was felt that anxiety exacerbated his asthma symptomatology.  However, alcohol dependence, a nonservice connected disorder, was the primary psychiatric assessment.  The record reflects that although the Veteran was granted a relatively high disability rating of 50 percent for anxiety related to asthma from June 2006, comporting with reduced social and industrial impairment (See 38 C.F.R. § 4.130, Diagnostic Code 9400/9413), the evidence on the whole did not demonstrate that anxiety symptoms precluded his securing or maintaining gainful employment.

In reviewing the evidence as reported above, and as outlined in the prior Board decision, it is acknowledged that the Veteran might have had some work-related limitations due to service-connected asthma and anxiety disorder prior to May 12, 2009.  However, an April 2005 disability application medical report clearly reflects that the Veteran became unemployable due to a work-related nonservice connected left knee injury leading to surgery causing him to be unable to climb, stand or lift for prolonged periods.  Social Security disability was awarded on the basis of nonservice connected osteoarthrosis and other allied disorders with asthma as a secondary diagnosis.  The Veteran was a self-admitted alcoholic, with a more than 30-year history of abuse as recorded in VA outpatient records in May 2007.  At that time, he indicated that his sources of income were Social Security disability and workers compensation.  On another occasion in May 2007, it was noted that he was status post left knee replacement and was on total disability for this.  

The Veteran was a high school graduate, with specialized training and an extensive work history as an electrician.  This provided him with multiple skills and a breadth of experience that could have had sedentary and non-labor intensive applications.  The fact that he was unemployed prior to May 12, 2009 did not equate to unemployability due to service-connected disorders alone.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  There is no indication that the Veteran was in fact precluded from gainful employment consistent with his educational background and physical limitations due to symptoms associated with asthma and anxiety disorders.  After careful review of all the evidence, the Board finds that unemployability due to service-connected disability was not demonstrated prior to May 12, 2009, to include on an extraschedular basis, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be denied for accrued purposes. See also 38 C.F.R. § 4.16(b) .

Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 30 percent for asthma between November 8, 2006 and May 11, 2009 is denied for accrued benefits purposes. 

Entitlement to a total rating based on unemployability due to service connected disability prior to May 12 2009 is denied for accrued benefits purposes.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


